Exhibit 10.2

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) dated as of July 24, 2007 (the
“Effective Date”) is entered into by and between Joseph K. Belanoff, M.D., Chief
Executive Officer, (“Executive”) and Corcept Therapeutics Incorporated, a
Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short and long term
profitability, growth and financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management;

WHEREAS, the Company wishes to ensure that Executive is not practically disabled
from discharging his duties in respect of a proposed or actual transaction
involving a Change in Control; and

WHEREAS, the Company desires to provide additional inducement for Executive to
continue to remain in the employ of the Company.

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive agree as
follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall mean (i) Executive’s gross negligence or willful misconduct in
the performance of his duties to the Company where such gross negligence or
willful misconduct has resulted or is likely to result in material damage to the
Company or its subsidiaries; (ii) Executive’s willful and habitual neglect of
his or her duties of consulting or employment; (iii) Executive’s commission of
any act of fraud with respect to the Company; (iv) Executive’s conviction of or
plea of guilty or nolo contendere to felony criminal conduct or any crime
involving moral turpitude; or (v) Executive’s violation of any noncompetition or
confidentiality agreement that Executive has entered into with the Company.

(c) The term “Change of Control” shall mean: (i) the liquidation, dissolution or
winding up of the Company; (ii) any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization in which the



--------------------------------------------------------------------------------

Company’s stockholders immediately prior to such transaction do not hold more
than fifty percent (50%) of the voting power of the surviving or acquiring
entity (or its parent) immediately following such transaction (taking into
account only voting power resulting from stock held by such stockholders prior
to such transaction); (iii) any transaction or series of related transactions to
which the Company is a party in which in excess of fifty percent (50%) of the
Company’s voting power outstanding before such transaction is transferred or
(iv) a sale, conveyance or other disposition of all or substantially all of the
assets of the Company (including without limitation a license of all or
substantially all of the Company’s intellectual property that is either
exclusive or otherwise structured in a manner that constitutes a license of all
or substantially all of the assets of the Company); provided that a Change in
Control shall not include (A) a merger or consolidation with a wholly-owned
subsidiary of the Company, (B) a merger effected exclusively for the purpose of
changing the domicile of the Company or (C) any transaction or series of related
transactions principally for bona fide equity financing purposes.

(d) “Good Reason” shall mean any of the following events which Executive
provides written notice to the Company of within 90 days of such event having
occurred and which is not cured by the Company within 30 days after such written
notice thereof is provided to the Company by Executive: (i) any reduction of
Executive’s base salary or target annual bonus; (ii) any involuntary relocation
of Executive’s principal workplace to a location more than 35 miles in any
direction from Executive’s current principal workplace, (iii) a substantial and
material adverse change, without Executives written consent, in Executive’s
title, authority, responsibility or duties; or (iv) any material breach by the
Company of any provision of this Agreement or any other employment agreement,
after written notice delivered to the Company of such breach and the Company’s
failure to cure such breach; provided, however, in the context of a Change in
Control, Executive shall not have Good Reason to resign in connection with a
reorganization of the Company in which the executive would retain substantially
similar title, authority, duties, base pay and bonus but might have greater or
lesser reporting responsibilities. In order to constitute a termination of
employment for Good Reason, Executive’s employment must terminated no later than
180 days following the initial occurrence of any events set forth above.

2. Terminations Without Cause or for Good Reason. If Executive’s employment
shall terminate involuntarily without Cause or for Good Reason, the Company
shall provide Executive with severance payments and benefits pursuant to this
Section 2.

(a) Terminations Not in Connection with a Change In Control. If Executive’s
employment shall terminate involuntarily without Cause or for Good Reason, prior
to a Change in Control or more than eighteen (18) months following a Change in
Control, the Company shall provide Executive with the following severance
payments and benefits in lieu of any severance benefits to which the Executive
may otherwise be entitled to under any severance plan or program maintained by
the Company:

(i) Severance Payments: Pay to Executive an amount equal to twelve (12) months
then current base salary, payable in substantially equal installments in
accordance with the Company’s customary payroll practices and procedures.

(ii) Continued Benefits. If Executive elects to continue his health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) following such termination, then the Company shall pay

 

2



--------------------------------------------------------------------------------

Executive’s monthly COBRA premium for continued health insurance coverage for
Executive and Executive’s eligible dependents until the earlier of (i) twelve
(12) months following the termination date, or (ii) the date upon which
Executive and his eligible dependents become eligible for comparable coverage
under a group health insurance plan maintained by subsequent employer.

(b) Terminations in Connection with a Change In Control. If Executive’s
employment shall terminate involuntarily without Cause or for Good Reason,
within eighteen (18) months following a Change in Control, the Company shall
provide Executive with the following severance payments and benefits in lieu of
any severance benefits to which the Executive may otherwise be entitled to under
any severance plan or program maintained by the Company:

(i) Severance Payments: Pay to Executive an amount equal to twelve (12) months
then current base salary, payable in a lump sum as soon as reasonably
practicable, but in any event no later than two and one-half (2 1/2) months
following the date of termination of employment.

(ii) Continued Benefits. If Executive elects to continue his health insurance
coverage under COBRA following such termination, then the Company shall pay
Executive’s monthly COBRA premium for continued health insurance coverage for
Executive and Executive’s eligible dependents until the earlier of (i) twelve
(12) months following the termination date, or (ii) the date upon which
Executive and his eligible dependents become eligible for comparable coverage
under a group health insurance plan maintained by subsequent employer.

(iii) Equity Awards. Notwithstanding any provision to the contrary in any equity
award agreement or equity compensation plan, the Company shall cause all
outstanding equity awards then held by Executive (including, without limitation,
stock options, stock appreciation rights, phantom shares, restricted stock or
similar awards) to become fully vested and, if applicable, exercisable with
respect to all the shares subject thereto effective immediately prior to the
date of termination. In all other respects, such awards will continue to be
subject to the terms and conditions of the plans, if any, under which they were
granted and any applicable agreements between the Company and Executive.

(c) Notwithstanding anything to the contrary in this Section 2, in the event
that the Company, or its successor, requests Executive to continue to serve in
the same position following a Change in Control for a six (6)-month (or shorter)
transition period (“Transition Period”), Executive shall not have Good Reason to
resign pursuant to Section 1(d)(iii) during such Transition Period regardless if
Executive’s title, authority, responsibility or duties have been materially
reduced; provided that during such Transition Period Executive continues to be
paid the same salary and be provided with the same bonus opportunity, if any, as
in effect immediately prior to such Change in Control and Executive’s principal
workplace is not relocated more than 35 miles from its location immediately
prior to such Change in Control. Following the Transition Period, Executive may
resign for Good Reason pursuant to Section 1(d)(iii) and be entitled to the
benefits set forth in Section 2(b).

 

3



--------------------------------------------------------------------------------

3. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 2 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company. No severance pursuant to Section 2 will be paid or provided until
the separation agreement and release of claims becomes effective.

(b) Section 409A. Notwithstanding the forgoing, however, to the extent required
to avoid adverse tax consequences to Executive under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), if Executive is deemed
to be a “specified employee” for purposes of Section 409A(a)(2)(B) of the Code,
Executive agrees that the payments due to him or her under Section 2 of this
Agreement in connection with a termination of employment that would otherwise
have been payable at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum as soon as practicable following, the expiration of such
six-month period. In the event of Executive’s death during such six-month
period, upon provision to the Company of and failure to revoke a signed general
release of all claims against the Company and its affiliates in a form
acceptable to the Company, Executive (or Executive’s estate) will receive the
severance benefits described in this Agreement.

4. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, including, without
limitation, any successor due to a Change in Control) to the business or assets
of the Company, by agreement in form and substance reasonably satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place. This Agreement will be binding upon and inure
to the benefit of the Company and any successor to the Company, including,
without limitation, any persons directly or indirectly acquiring the business or
assets of the Company in a transaction constituting a Change in Control (and
such successor shall thereafter be deemed the “Company” for the purpose of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.

(b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 4(a) and 4(b). Without limiting the generality or effect of the
foregoing, Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 4(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

5. Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written

 

4



--------------------------------------------------------------------------------

consent of the Company to a change or termination of this Agreement must be
signed by an executive officer of the Company after such change or termination
has been approved by the Board.

6. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to Executive at his principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

7. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

8. Governing Law; Jurisdiction. The laws of the state of California shall govern
the interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law. Any suit, action or proceeding against Executive, with respect to this
Agreement, or any judgment entered by any court in respect of any of such, may
be brought in any court of competent jurisdiction in the State of California,
and Executive hereby submits to the jurisdiction of such courts for the purpose
of any such suit, action, proceeding or judgment.

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements of the parties with respect to such subject matter. No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. References to Sections are to
references to Sections of this Agreement.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

11. Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best

 

5



--------------------------------------------------------------------------------

efforts to achieve timely compliance with, Section 409A of the Code, and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder would otherwise be taxable to
Executive under Section 409A, the Company may adopt such limited amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to comply with the requirements of Section 409A and
thereby avoid the application of taxes under such Section.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CORCEPT THERAPEUTICS INCORPORATED /s/ James N. Wilson Chairman of the Board of
Directors /s/ Joseph K. Belanoff, M.D. Joseph K. Belanoff, M.D.